Title: Lafayette to Thomas Jefferson, 16 September 1809
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend Paris 16h Septembre 1809
            I fortunately Happened to Be at Aulnay, mde de tessé’s Seat near paris, when a Messenger from America is Arrived—He is Sent Back immediately—I Hasten to write a few lines But do Not Lament this Sudden departure as I did that of mr Coles—He Had promised to Spend Some time at La Grange—I Had of Course Ajourned Every thing I wanted to Say and to Hear Respecting You, myself, public, and private Affairs—it is impossible to Express the Vexation I felt when I Heard He was Unexpectedly Going, and Had Only a few minutes to See Him—there was no fault of His, But to me it Has Been a Bitter disappointment—the more So as Your Young friend Has Left on me a very particular impression of Esteem and Attachment—mr et mde de tessé Had also depended on my Going with Him to Aulnay—they Lamented His departure which I assurd them Had Been not Less Unforeseen By Him than By myself—Such an Opportunity of intimate Communication with You who knows when I may obtain!
            The public news You will find in the Journals, and What Relates to American Affairs will be Contained in gal Armstrong’s Correspondance—while the British Ministry are doing, to injure and irritate the people of the U.S., Every thing that is Unfriendly and Uncandid, Bonaparte misled by His Anti Anglican passion, is palliating the faults of those He Hates at the Expence of those whom He wants to fix on His Side—those politics are So absurd that one Cannot Help to Hope for a Change whatever Be the Bad tenor of Mr Champagny’s Last Letter—I Had the other day a Conversation on the Subject with the Minister fouché who Has the interim of the interior departement—He promised to Make an Effort to Enforce a truth of which Every man of Sense, about the Emperor, Except Himself, Seems to Be Convinced—But Never was a man So despiser of Advice, nor So feared By those who may Give it, as the one who now Governs Europe.
            I Beg You, my dear friend, to let me know Every particular Respecting You and family in Your Quiete Retirements of Monticelo—present my Affectionate Respects to the Amiable daughter whose Happy Lot it is to Enjoy them with You—My Children Have Been dispersed for a few weeks—we are to Be Reunited By the 1er October at La Grange.
            Nothing on my Louïsiana Affairs Has Reached me Since the Letters Brought By mr Coles—I See that mr duplantier Had Some Expectations that the Neglect of the City who Had not Accepted within Six months the Gift of Congress would prove Beneficial to me—But I am not Sanguine about it—it were only to Be wished that the Munificent Grant I owe to Your friendship and to the Goodness of Congress may now meet the liquidation wants which By  Some Late Expences owing to charging charges in by Our family.  But much more So By Accumulated interest at a High Rate, Have increased to an Enormous Sum, and must absolutely Be Cleared out—I See from Your kind Hopes and Computations that in the future increase of Value there would Be Ample provision for my family—But How to Remedy the present without Ruining the prospect is a Matter the More difficult as I Have no titles, Plans, Estimations, and Locations, So that Every Body to whom I Apply objects to a Negociation So pressingly Necessary on Account of my Having Nothing positive and Legal to Show—I am Sure, my dear friend, that You will do Every thing in Your power to Hasten the Arrival of those documents and titles.
            it is Said that a New Convention with Russia Has Lately taken place—that all the Right Side of the danube, with a part of Austria and Hungaria, Carniole, Carinthia, &c. are demanded of the Austrian Emperor—He will Refuse and fight one or two Battles Before He Yields them—Anwerpe was Oppened to a Bold push of the British—they afterwards Had their chance to fight Raw militia Just from their Village or town—it Has Appeared to them more prudent to Be Satisfied with the taking of flushing—the Emperor, Napoleon, Has Been Sick But Now Recovered. Adieu, my dear friend, Most Affectionately and Gratefully
            Yours Lafayette
          
          
            I Am not without Some Hopes to push over By the Next opportunity five or Six Merinos that might Be got at Nantz as Belonging to mr Livingston who Has five to claim; Of this I will Confer With Gal armstrong—I am Sure that the idea of a division of them with you would more than any thing influence the Minister to let a dozen go. So He Said at the first word Spoken to Him on the difficulty I Had to manage it Under His predecessor.
          
        